        Case 1:96-cr-01098-JSR Document 62 Filed 10/20/20 Page 1 of 1




    LAW OFFICE OF KENNETH J. MONTGOMERY
                      P.L.L.C.
              198 ROGERS AVENUE
         BROOKLYN, NEW YORK 11225
       PH (718) 403-9261 FAX (347) 402-7103
            ken@kjmontgomerylaw.com
October 20, 2020

Via ECF
The Honorable Jed S. Rakoff
United States District Judge
500 Pearl Street
New York, New York 10007

                          RE: United States v. Andrew Ramsay
                          Criminal Docket 96 CR 1098 (JSR)

Dear Judge Rakoff:

       Enclosed please find a mitigation report detailing my client’s social history
and life narrative as well as additional documents from the bureau of prison
concerning Mr. Ramsay’s incarceration in the bureau of prisons.

Thank you for your time and consideration in this matter.

                                                            Respectfully,
                                                            Kenneth J. Montgomery
                                                            s/
                                                            Kenneth J. Montgomery
